Citation Nr: 0111536	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1993 to 
November 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board initially notes that the veteran has raised the 
issue of entitlement to service connection for skin 
disability.  In addition, in a September 1997 statement, he 
raised the issue of entitlement to service connection for a 
number of disabilities as due to an undiagnosed illness.  
These matters are therefore referred to the RO for 
appropriate action. 

The Board also notes that the veteran failed, without 
explanation, to report for his requested hearing before a 
traveling member of the Board scheduled in March 2001.  His 
request for such a hearing is therefore considered withdrawn.  
38 C.F.R. § 20.704(d) (2000).

The Board further notes that a June 1998 rating decision 
granted entitlement to service connection for jaw disability, 
evaluated as noncompensably disabling.  In his July 1998 
Notice of Disagreement with the evaluation assigned his jaw 
disability, the veteran argued that a 20 percent evaluation 
was warranted for the disability.  Thereafter, an August 1999 
rating decision increased the evaluation assigned the 
veteran's jaw disability to 20 percent disabling.  The 
veteran was provided a Statement of the Case with respect to 
the June 1998 rating decision later in August 1999.  
Thereafter, no argument was received from either the veteran 
or his representative with respect to the issue of 
entitlement to a rating in excess of 20 percent for jaw 
disability, and that issue has not been certified for appeal 
to the Board.  The Board therefore concludes that the veteran 
is not currently seeking appellate review with respect to 
that issue.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have right hip disability.


CONCLUSION OF LAW

Right hip disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO, in January 2001, concluded 
that no further development was required under the provisions 
of the VCAA.  The RO has found the claim to be well grounded 
and has provided the veteran with a current VA examination 
with respect to his claimed right hip disability.  There is 
no outstanding evidence which should be obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.

Factual background

Service medical records disclose that, at discharge, the 
veteran complained of right hip pain; the examiner 
essentially noted the possibility that the complaints could 
be secondary to degenerative joint disease, although no 
pertinent abnormal findings were recorded.  Service medical 
records are otherwise entirely negative for any reference to 
right hip complaints or problems.

VA treatment records for November 1995 to February 1997 are 
entirely negative for any reference to right hip complaints 
or to any finding or diagnosis of right hip disability.

The veteran was afforded a VA examination in October 1996, at 
which time he reported experiencing right hip pain which was 
aggravated by damp and cold weather, and which made it 
difficult for him to walk.  The veteran reported that he 
injured his right hip area when struck by a car, and that he 
had experienced right hip pain, prior to service, but 
indicated that activities such as marching in service 
increased his right hip symptoms.  He denied receiving any 
postservice treatment for his right hip complaints.  Physical 
examination did not disclose the presence of any 
abnormalities.  Range of hip motion testing, bilaterally, 
disclosed flexion to 110 degrees, extension to 15 degrees, 
abduction to 45 degrees, adduction to 30 degrees, internal 
rotation to 25 degrees and external rotation to 60 degrees.  
X-ray studies of the right hip were normal except for a 
subtle 2-centimeter lucency in the right medial acetabulum; 
the interpreting radiologist stated that the possibility of a 
lytic lesion could not be excluded, and recommended Computed 
Tomography (CT) for further evaluation.  The VA examiner 
concluded that the veteran's right hip was normal, and 
further concluded that the X-ray studies of the right hip 
were in fact normal.

In several statements as well as at a hearing before a 
hearing officer at the RO in November 1997, the veteran 
alleged that the October 1996 VA examination was inadequate 
in light of the X-ray studies taken at that time.  He 
testified that he had experienced right hip problems in 
service when marching, and when performing other exertions, 
and that he was told that his hip complaints were due to a 
ligament problem.  The veteran indicated that he did not 
report any hip complaints to his postservice treating 
physicians, although he stressed that he continued to have 
problems with the joint.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Service incurrence or aggravation of arthritis 
during wartime service may be presumed if it is manifested to 
a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Although the veteran complained of right hip pain at service 
discharge, no pertinent abnormal findings were recorded, and, 
despite the notation concerning the possibility of 
degenerative joint disease, he was not diagnosed with right 
hip disability at any time in service.  Moreover, postservice 
treatment records are entirely negative for any complaints, 
finding or diagnosis of right hip disability.  The veteran 
was afforded a VA examination in October 1996, at which time 
the examiner essentially concluded that the veteran's right 
hip was normal.  While X-ray studies performed in connection 
with the referenced examination noted the presence of a 
subtle lucency, possibly representing lytic lesion, the 
radiologist notably did not diagnose the veteran with a lytic 
lesion, or identify any other right hip abnormality.  
Moreover, the October 1996 examiner, after reviewing the same 
X-ray studies, concluded that they were in fact negative for 
any evidence of right hip disability, including arthritis.  
Although the veteran argues that the X-ray studies do support 
the presence of right hip disability, as a layperson, he is 
not competent to offer medical opinions regarding diagnosis 
of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, while the veteran alleges that he was told 
in service that a ligament problem accounted for his right 
hip complaints, his account of what his physicians 
purportedly said, filtered as it is through the sensibilities 
of a layperson, do not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

As the October 1996 VA examiner's conclusion was based on 
clinical examination of the veteran as well as review of 
recent X-ray studies, and is consistent with VA treatment 
records and all other postservice medical evidence which is 
entirely negative for any complaints, finding or diagnosis of 
right hip disability, and since the radiologist who 
interpreted the October 1996 X-ray studies did not, in fact, 
conclude that the veteran had any right hip abnormality, and 
as the only other evidence in support of the veteran's claim 
consists of lay statements and testimony by the veteran, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran does not have right hip 
disability.

The Board notes that the veteran has challenged the October 
1996 VA examination report as inadequate.  He specifically 
argues that the presence of a lucency on X-ray studies at 
that time demonstrated the presence of right hip disability, 
and that a CT study of his right hip should have been 
undertaken at that time because such a study was recommended 
by the radiologist who interpreted his X-rays.  The Board 
notes, however, that the referenced radiologist only 
suggested a CT study because he could not definitively 
exclude the possibility of a lytic lesion; he did not 
otherwise indicate that the veteran had such a lesion, or any 
other right hip abnormality.  Moreover, the October 1996 
examiner reviewed the same X-ray studies and concluded that 
the studies were actually normal.  The veteran has not 
otherwise presented any specific argument in support of his 
claim that the October 1996 examination report is inadequate.

In reaching the conclusion that service connection is not 
warranted for right hip disability, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  


ORDER

Entitlement to service connection for right hip disability is 
denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

